Citation Nr: 1101985	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to amoebic dysentery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from November 1943 to July 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri, on behalf of the Regional Office in Indianapolis, 
Indiana (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The Veteran's current heart disorder is not show by the competent 
and credible evidence of record to be related to his active duty 
service or an event therein, or that it was caused or aggravated 
by a service-connected disability.


CONCLUSION OF LAW

A heart disorder was not incurred in or due to military service, 
and was not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform a veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's 
March 2008 letter advised the Veteran of the foregoing elements 
of the notice requirements.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirements has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment and 
personnel records, and his post-service treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In March 2008, the RO 
requested that the Veteran submit or identify evidence in support 
of his claim.  In his August 2009 substantive appeal and during a 
December 2009 RO hearing, the Veteran asserted that, in 1984, a 
VA doctor opined that an inservice heart disorder was 
misdiagnosed as amoebic dysentery.  Treatment reports consequent 
to a 1984 hospitalization for coronary artery disease had already 
been associated with the Veteran's claims file.  These records 
did not include a VA doctor's opinion that an inservice heart 
disorder was misdiagnosed as amoebic dysentery.  To date, the 
Veteran has not submitted or identified any additional evidence 
in support of his claim.  While VA has a duty to assist the 
Veteran in obtaining information, there is a corresponding duty 
on the part of the Veteran to cooperate with VA in developing his 
claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood as a duty to assist 
veterans in developing claims, rather than a duty on the part of 
VA to develop entire claims with the veteran performing a passive 
role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Based on a 
longitudinal review of the Veteran's claims file, there is no 
indication in the record that additional evidence relevant to the 
issue being decided herein is available and not part of the 
record.  See Pelegrini, 18 Vet. App. at 120.  

The Veteran was not afforded a VA examination with respect to the 
claim at issue herein.  In disability compensation claims, VA 
must provide an examination when there is evidence "indicates" 
that a current disorder "may be associated" with a veteran's 
military service or a service-connected disability.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  This evidentiary requirement is a low 
threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence 
that "indicate" that a current disorder "may be associated" 
with military service or a service-connected disability include, 
but are not limited to, medical evidence that suggests a nexus, 
but is too equivocal or lacking in specificity to support a 
decision on the merits; or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Herein, the evidence of record does not demonstrate 
an etiological relationship between the Veteran's military 
service and a current heart disorder.  While the holding in 
McLendon established a low threshold, the holding makes clear 
that there is, in fact, a threshold that must be met.  The Board 
is cognizant that the Veteran claimed that a current heart 
disorder began during his active duty service, but was 
misdiagnosed as amoebic dysentery, or that a current heart 
disorder was due to or aggravated by his service-connected 
amoebic dysentery.  However, the Veteran's service treatment 
records did not demonstrate complaints of or treatment for a 
heart disorder, and he has not provided any lay statements 
describing a continuity of symptoms from his military service to 
the first instance of treatment for a heart disorder.  Further, 
treatment records generated as a result of the Veteran's 1984 
hospitalization demonstrated that he had "no previous cardiac 
history."  Further, these treatment records noted the inservice 
diagnosis of amoebic dysentery, but did not relate a heart 
disorder thereto or include a determination that the inservice 
amoebic dysentery was actually a heart disorder.  The Veteran's 
contentions are the only evidence of record indicating an 
association between the claimed disorder and his military service 
or a service-connected disability.  As will be discussed in 
greater detail below, the evidence did not demonstrate that the 
Veteran has the ability, knowledge, or experience to render 
competent etiological opinions or competent opinions assessing 
aggravation of a medical condition.  As such, the Board finds his 
contentions do not rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Consequently, the Board finds that affording the Veteran a VA 
examination with respect to the claim at issue herein was not 
warranted.  McLendon, 20 Vet. App. at 83.

If a veteran's mere contentions, standing alone, were enough to 
satisfy the "indication of an association," then that element 
of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a 
statute that renders part of the statutory language superfluous 
is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 
(Fed. Cir. 2000) ["canons of construction require us to give 
effect to the clear language of statute and avoid rendering any 
portions meaningless or superfluous"].  It is clear to the Board 
that more than mere contentions is required.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from November 
1943 to July 1945.  In December 2007, he submitted a claim of 
entitlement to service connection for a heart disorder, to 
include as secondary to his service-connected amoebic dysentery.  
After this claim was denied in June 2008, he perfected an appeal.  
The claim has been certified to the Board for appellate review.

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A longitudinal review of the Veteran service treatment records 
did not demonstrate complaints of or treatment for a heart 
disorder or symptoms thereof.  His service personnel records 
demonstrated that the Veteran contracted Trench foot, 
bilaterally, in August 1944.  The Veteran was initially 
hospitalized for Trench foot in France, before being evacuated to 
Italy.  In January 1945, the Veteran was evacuated to a hospital 
in Galesburg, Illinois.  Significantly, clinical testing of the 
Veteran's feces demonstrated motile amoeba and/or amoebic cysts 
on April 10, 13, and 25, 1945.  Further, a radiological 
examination of his chest demonstrated that his heart was "within 
normal limits."  He was eventually discharge from the hospital 
in July 1945.  The Veteran's discharge diagnoses were Trench 
foot, bilaterally; pneumonia, recovered; and amoebic dysentery, 
recovered. 

Post-service evidence of record demonstrated that the Veteran was 
hospitalized in August 1984 after presenting with chest pain.  
Ultimately, a cardiac catheterization showed that the Veteran had 
a 100 percent occluded left anterior descending artery, a 100 
percent occluded right coronary artery, and a 50 percent occluded 
circumflex artery.  The diagnoses were "severe three vessel 
coronary artery disease" and "moderate impairment of left 
ventricular function."  Although the resulting treatment reports 
demonstrated that the Veteran's past medical history was 
significant for amoebic dysentery, no opinion was rendered 
relating his service-connected amoebic dysentery to a heart 
disorder.  Further, no opinion was rendered wherein a heart 
disorder was deemed to have been aggravated by his service-
connected amoebic dysentery.  Moreover, no opinion was rendered 
that an inservice heart disorder was misdiagnosed as amoebic 
dysentery.

In October 1984, the Veteran underwent coronary bypass grafting.  

In February 1985, the Veteran underwent a VA examination wherein 
he asserted that his "heart trouble" seemed to be due to his 
feet, head, and "everything hurting all the time."  Further, 
the Veteran stated that he believed that his "stomach problems" 
40 years ago were related to a current heart disorder.  The 
examiner did not render an etiological opinion relating the 
Veteran's service-connected amoebic dysentery with a heart 
disorder, nor did the examiner relate a heart disorder to the 
Veteran's active military service.  Moreover, the examiner did 
not opine that an inservice heart disorder was misdiagnosed as 
amoebic dysentery.

In April 2008, pursuant to his claim of entitlement to an 
increased rating for residuals of amoebic dysentery, the Veteran 
underwent a VA examination.  Ultimately, the examiner determined 
that there was "no evidence" of "active residual disease at 
this time."

In his August 2009 substantive appeal, the Veteran asserted that 
a VA doctor informed him in 1984 that his heart disorder was 
misdiagnosed as amoebic dysentery.

In December 2009, the Veteran testified at an RO hearing as to 
the onset of his Trench foot, his evacuation from the European 
theater, and his course of treatment.  The Veteran claimed that 
he was not provided a firm diagnosis of amoebic dysentery at that 
time.  The Veteran then testified that his heart disorder "got 
so bad" in 1984 that he went to a hospital for treatment.  It 
was on this occasion that he was told that he misdiagnosed during 
his active service with amoebic dysentery.

The evidence of record clearly demonstrates a current heart 
disorder and that the Veteran has been treated for such since 
August 1984.  The salient issues herein are, therefore, whether a 
current heart disorder (1) was incurred in or due to his active 
duty service; (2) was misdiagnosed as amoebic dysentery; or (3) 
was due to or aggravated by a service-connected disability.  As 
discussed above, the Veteran did not submit or identify any 
evidence that supported his assertions.  See Wood, 1 Vet. App. at 
193.

The Veteran alleges a VA doctor informed him in 1984 that a heart 
disorder was misdiagnosed as amoebic dysentery.  However, the 
Board finds that the Veteran's lay statement as to what the 
doctor purportedly told him is too attenuated and inherently 
unreliable to rise to the level of being competent lay evidence 
that is sufficient in and of itself to constitute medical 
evidence, i.e., to provide a medical etiology or a medical 
diagnosis.  See Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Jandreau, 492 F.3d at 1377 ("Whether lay evidence is 
competent and sufficient in a particular case is a fact issue to 
be addressed by the Board rather than a legal issue to be 
addressed by [CAVC]."  Importantly, upon review of the treatment 
reports associated with his 1984 hospitalization, do not document 
such an opinion was rendered and no reference was made as to a 
relationship between a current heart disorder and the Veteran's 
military service or, alternatively, a relationship between a 
heart disorder and his service-connected amoebic dysentery.

The Veteran's assertion that a heart disorder was misdiagnosed as 
amoebic dysentery is an implicit assertion that he has had a 
heart disorder since his active duty service.  As such, the Board 
will now address the Veteran's assertions to the extent that they 
are a claim of continuity of heart disorder symptoms since his 
service discharge.  

The earliest evidence of record wherein the Veteran was treated 
for symptoms of a heart disorder was dated in August 1984, almost 
40 years after his service discharge.  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against the 
claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  "Symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
Lay evidence of symptomatology is pertinent to a claim for 
service connection if corroborated by medical evidence.  Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the 
Board must consider the lay evidence submitted by the Veteran 
regarding his symptoms since July 1945.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (emphasis added).  Lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Jandreau, 492 F.3d at 1377.  Specifically, such instances include 
establishing a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377.  Similarly, 
when a disorder may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not 
conditions capable of lay diagnosis).  

The Veteran, in essence, contended that he has had a heart 
disorder since his service discharge; however, he has not 
provided a description of symptoms from July 1945 to August 1984.  
Regardless, the Board finds a heart disorder is not capable of 
lay observations because there is no indication that the disorder 
may be diagnosed by its "unique" or "readily identifiable" 
features.  Barr, 21 Vet. App. at 311.  Furthermore, the Veteran 
has not indicated that any specific symptom was present, let 
alone a symptom that could be classified as "unique" or 
"readily identifiable."  Moreover, records associated with the 
Veteran's August 1984 hospitalization indicated that he had "no 
previous cardiac history."  Consequently, the Veteran's 
assertions of a continuity of symptoms since service are not 
competent evidence as to the presence of a heart disorder and, 
thus, cannot constitute evidence upon which to grant the claim 
for service connection.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).

To the extent that the Veteran asserts a current heart disorder 
was incurred in or due to his active duty service; was 
misdiagnosed as amoebic dysentery; or was due to or aggravated by 
his service-connected amoebic dysentery, the Board finds that as 
a layman his statements are not competent evidence on the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The evidence of record does not 
demonstrate that the Veteran possesses the ability, knowledge, or 
experience to provide competent diagnostic or etiological 
opinions.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  Consequently, lay diagnoses and lay assertions of 
medical etiology cannot constitute evidence upon which to grant 
the claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995). 

In the absence of competent evidence that a current heart 
disorder was incurred in or due to his military service, or that 
it was caused or aggravated by a service-connected disability, 
the preponderance of the evidence is against his claim.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Service connection for a heart disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


